Exhibit 99.1 NEWS RELEASE October 22nd, 2012 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN DRILLING HITS 25.7 METERS OF 3.4 G/T AUEQ (0.86 G/T AU, 127.8 G/T AG) ON NORTHEAST EXTENSION, HITS ON IXTACA NORTH ZONE AND EXPANDS MAIN IXTACA ZONE TO NORTHEAST Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce further results from the on-going exploration drill program at the Company’s 100% owned Tuligtic project, Mexico with holes TU-12-176, 181, 186, 188 to 195, 197 to, 200, 203, 205, 206, 209 and 216. The holes were drilled as part of Almaden’s on-going four drill exploration program which has been designed to enable the calculation of a preliminary resource estimate. The intersections reported today demonstrate the continuity of the known mineralisation as well as the presence of high grades locally. Highlights from the holes released today include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-181IXTACA NORTH ZONE SECTION 10+850N: 102.70 meters @ 0.32 g/t gold and 60.3 g/t silver (1.5 g/t gold equivalent) Including11.40 meters @ 0.24 g/t gold and 402.7 g/t silver (8.3 g/t gold equivalent) And3.55 meters @ 0.54 g/t gold and 928.4 g/t silver (19.1 g/t gold equivalent) Hole TU-12-186NORTHEAST EXTENSION SECTION 498+35N: 65.91 meters @ 0.49 g/t gold and 12.8 g/t silver (0.7 g/t gold equivalent) Hole TU-12-190NORTHEAST EXTENSION SECTION 500+50N: 42.15 meters @ 1.06 g/t gold and 47.4 g/t silver (2.0 g/t gold equivalent) Including7.00 meters @ 1.34 g/t gold and 72.0 g/t silver (2.8 g/t gold equivalent) And11.80 meters @ 1.67 g/t gold and 71.7 g/t silver (3.1 g/t gold equivalent) Hole TU-12-191NORTHEAST EXTENSION SECTION 498+35N: 86.76 meters @ 0.31 g/t gold and 22.6 g/t silver (0.8 g/t gold equivalent) Hole TU-12-194NORTHEAST EXTENSION SECTION 500+50N: 58.80 meters @ 1.04 g/t gold and 19.4 g/t silver (1.4 g/t gold equivalent) Hole TU-12-198IXTACA NORTH ZONE SECTION 10+200E: 35.85 meters @ 0.73 g/t gold and 2.2 g/t silver (0.8 g/t gold equivalent) Hole TU-12-199NORTHEAST EXTENSION SECTION 500+50N: 79.80 meters @ 0.84 g/t gold and 20.6 g/t silver (1.3 g/t gold equivalent) Hole TU-12-205NORTHEAST EXTENSION SECTION 500+50N: 51.00 meters @ 0.51 g/t gold and 6.0 g/t silver (0.6 g/t gold equivalent) Including4.50 meters @ 3.41 g/t gold and 6.1 g/t silver (3.5 g/t gold equivalent) 39.00 meters @ 0.61 g/t gold and 88.8 g/t silver (2.4 g/t gold equivalent) Including25.70 meters @ 0.86 g/t gold and 127.8 g/t silver (3.4 g/t gold equivalent) 7.00 meters @ 0.19 g/t gold and 207.2 g/t silver (4.3 g/t gold equivalent) Hole TU-12-216MAIN IXTACA ZONE SECTION 10+950 E: 90.50 meters @ 0.61 g/t gold and 2.4 g/t silver (0.7 g/t gold equivalent) Including7.0 meters @ 1.54 g/t gold and 3.4 g/t silver (1.6 g/t gold equivalent) - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) SECTION TU-12-176 18 TU-12-176 TU-12-181 76 10+850E including including including TU-12-181 41 TU-12-181 62 including TU-12-186 37 498+35N including 78 including 46 TU-12-188 11 10+100E TU-12-188 19 TU-12-188 20 TU-12-189 30 TU-12-189 TU-12-190 13 500+50N TU-12-190 11 TU-12-190 21 TU-12-190 including including including TU-12-190 15 TU-12-191 38 498+35N including 56 including TU-12-192 17 10+100E TU-12-192 42 TU-12-193 30 10+250E TU-12-193 14 TU-12-194 26 500+50N TU-12-194 16 TU-12-194 49 TU-12-194 88 TU-12-194 71 including TU-12-195 13 10+250E TU-12-195 14 TU-12-197 27 10+250E TU-12-198 39 10+200E including 55 TU-12-198 19 TU-12-198 18 TU-12-199 15 500+50N TU-12-199 13 TU-12-199 63 including 85 including 88 including including TU-12-200 15 10+200E TU-12-200 21 TU-12-200 16 TU-12-200 13 TU-12-203 14 10+200E TU-12-205 32 500+50N including TU-12-205 including including including TU-12-205 TU-12-206 10+475E TU-12-209 16 10+475E TU-12-209 12 TU-12-209 18 TU-12-216 19 10+950E TU-12-216 33 including 80 including 54 TU-12-216 37 J.D. Poliquin, Chairman of Almaden commented, “These new results show the continued expansion of the overall Ixtaca vein system. The potential for growth is shown by Hole TU-12-216 which represents a 70 meter step out to the northeast from previous drilling in the Main Ixtaca Zone.” The Company currently has four drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant sections and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the west and striking roughly north-south. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed (cash, gold inventory and equity investments totalling approximately $35.6 MM as of July 4, 2012) mineral exploration company working in North America. The company has assembled mineral exploration projects, including the Ixtaca Zone and the Tuligtic project, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE MKT have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability - 3 - of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. - 4 -
